Citation Nr: 0607039	
Decision Date: 03/10/06    Archive Date: 03/23/06	

DOCKET NO.  05-31 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
big toe injury. 

2.  Entitlement to service connection for residuals of a 
fractured wrist, to include arthritis.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney








FINDINGS OF FACT

1.  Any left big toe disability may not be attributed to the 
veteran's active service. 

2.  The evidence is insufficient to establish the existence 
of residuals of a fractured wrist, to include arthritis, 
which is attributable to the veteran's active service.  


CONCLUSIONS OF LAW

1.  Residuals of a left big toe injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005). 

2.  Residuals of a fractured wrist, to include arthritis, 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantive complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA satisfied its duty to notify by means of letters issued to 
the veteran in October 2004 and December 2004 as well as the 
rating action in July 2005 and the statement of the case in 
September 2005.  Those documents informed the veteran of the 
information and evidence required to substantiate the claim, 
and of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession, pertinent to the appeal, to 
VA.  As the October 2004 and December 2004 letters were 
issued to the veteran prior to the initial denial of his 
service connection claims in July 2005, the timing 
requirements of VCAA notification have been met.  

Duty to Assist

With regard to the duty to assist, the Board acknowledges 
that, despite several attempts to obtain the veteran's 
service medical records, they are, unfortunately, 
unavailable.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, in cases involving missing or 
unavailable service medical records, VA is under a heightened 
duty to assist the veteran with respect to the processing of 
his claim.  VA's heightened duty consists of "consider[ing] 
the applicability of the benefit of the doubt rule, . . . 
assist[ing] the claimant in developing the claim, and . . . 
explain[ing] its decision when the veteran's medical records 
have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Importantly, the record contains private post-service medical 
records identified by the veteran.  The veteran has been 
afforded the opportunity for a personal hearing on appeal but 
declined.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in the development of facts pertinent to his claims.  

Legal Criteria and Analysis

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the instant appeal, the veteran asserts that he injured 
his left big toe as well as his wrist during his active 
service, which extended from April 1953 to April 1955.  He 
further maintains that, as a result of these in-service 
injuries, he now has chronic wrist and left big toe 
disabilities.  

Unfortunately, the evidence that is of record is not 
favorable to the veteran.  The only current clinical data 
with respect to any left toe pathology is a private clinical 
notation from December 1983 in which it was indicated that 
the veteran was treated for an infected ingrown toenail.  In 
addition, there is no post service clinical documentation 
with respect to any wrist pathology.  

The Board does not doubt the circumstances concerning the 
veteran's meritorious service.  Importantly, however, the 
veteran, as a lay person, is not competent to express an 
opinion concerning diagnoses, or etiology, of any left big 
toe or wrist disabilities.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (which holds that a lay person is not 
competent to address the causation or etiology of a 
disability).  The fact of the matter remains that the claims 
folder contains no competent evidence diagnosing left big toe 
or wrist disabilities associated with the veteran's active 
military duty.  Thus, the Board finds that the preponderance 
of the evidence is clearly against the veteran's claims.  The 
claims must therefore be denied.  


ORDER

Service connection for residuals of a left big toe injury is 
denied.  

Service connection for residuals of a fractured wrist, to 
include arthritis, is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


